DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 9/8/21, Applicant, on 12/7/21, amended claims 1, 10-12, and 17. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed an Information Disclosure Statement. As such, Examiner has not yet considered an Information Disclosure Statement.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-20 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-11 are directed towards a process, and claims 12-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “to identify a user-generated text block comprising the text composed for the purpose other than responding to the at least one survey question,” “analyzing the user-generated text block to determine a text block characteristic of the user­generated text block,” “identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey,” and “generating a survey response for the survey question based on content of the user-generated text block.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve an electronic survey,” (computer system with processor, with memory, and input device); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “and generating, for display within a graphical user interface, a survey response report utilizing the survey response generated from the text of the user-generated text block the survey response report comprising one or more selectable options configured to trigger modification to the survey response report,” (display of information utilizing a computer interface). Additionally, independent claims 12 and 17 recite further additional elements: “A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “generate, for display within a graphical user interface, a survey response report utilizing the survey response generated from the text of the user-generated text block, the survey response report comprising one or more selectable options configured to trigger modification to the survey response report,” (display of information utilizing a computer interface); “A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “generate, for display within a graphical user interface, a survey response report utilizing the survey response generated from the text of the user-generated text block, the survey response report comprising one or more selectable options configured to trigger modification to the survey response report,” (display of information utilizing a computer interface). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0127]-[0149]). The recited computer elements and functions that are applied to the abstract idea an electronic survey,” (computer system with processor, with memory, and input device); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “and generating, for display within a graphical user interface, a survey response report utilizing the survey response generated from the text of the user-generated text block the survey response report comprising one or more selectable options configured to trigger modification to the survey response report,” (display of information utilizing a computer interface). Additionally, independent claims 12 and 17 recite further additional elements: “A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “generate, for display within a graphical user interface, a survey response report utilizing the survey response generated from the text of the user-generated text block, the survey response report comprising one or more selectable options configured to trigger modification to the survey response report,” (display of information utilizing a computer interface); “A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “generate, for display within a graphical user interface, a survey response report utilizing the survey response generated from the text of the user-generated text block, the survey response report comprising one or more selectable options configured to trigger modification to the survey response report,” (display of information 
Claims 2-11, 13-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-11, 13-16, and 18-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 4, 8, 15, and 20 teach the use of machine learning to manipulate a relevance model, and claim 11 recite sending and receiving information over a network (i.e. the internet). As described above these additional elements are used to facilitate the abstract concepts recited by the claims. Implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Regarding claims 12-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0127]-[0149]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0124174 to Starr et al. (hereafter referred to as Starr) in view of U.S. Patent Application Publication Number 2018/0032606 to Tolman et al. (hereafter referred to as Tolman).
As per claim 1, Starr teaches:
analyzing the user-generated text block to determine a text block characteristic of the user­generated text block (Paragraph Number [0025] teaches the organizing of electronic text documents that include free-form text responses to an electronic survey question.  Using a set of pre-defined topics, the content management system can assign and/or code each text response that corresponds to one or more pre-defined topics to a corresponding topic. Paragraph Number [0101] teaches a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) corresponding to a plurality of topics 504.  The results dashboard also displays suggested topics 506 as well as a field to add topics 508.  In addition, the results dashboard displays the number of responses 510 to which the results correspond.  The results dashboard in FIG. 5 corresponds to free-form text responses for one or more survey questions about a customer's restaurant experience. (See generally Paragraph Numbers [0025]-[0028])).
identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey (Paragraph Number [0027] teaches the content management system can organize any unassigned text responses to easily allow a user to identify and review those text responses that the content management system determines are not related to any of the pre-defined topics. A user can provide the content management system with additional topics that potentially relate to the electronic text documents, and in particular, the unassigned electronic text documents that do not correspond to a topic. Paragraph Number [0101] teaches a results dashboard for text responses to one or more survey 
generating a survey response for the survey question based on content of the user-generated text block (Paragraph Number [0028] teaches the content management system can define word communities, iteratively determine prevailing topics found within each word community, and provide the prevailing topics to the user as suggested topics.  In this manner, the content management system can identify and provide emergent topics that a user (e.g., a survey administrator) may not have anticipated as a relevant topic, but that may be a relevant topic based on the text response of other users (e.g., responses to a survey question). Paragraph Number [0070] teaches the suggestion manager 220 can provide a user with suggested topics.  For example, the suggestion manager 220 can analyze one or more text responses to identify various content groupings, such as a community of words that relate to each other.  Upon analyzing a community of words, the suggestion manager 220 can identify one or more prevailing topics.  The suggestion manager 220 can then provide the one or more identified prevailing topics to the user as a suggested topic, and the user can select a suggested topic for the topic assigner 218 to pair with one or more text responses. Paragraph Number [0080] teaches the content management system 106 can also receive response topics from the administrator device 
and generating, for display within a graphical user interface, a survey response report utilizing the survey response generated from the text of the user-generated text block (Paragraph Number [0059] teaches the topic assigner 218 may assign and/or code each text response in a group of text responses. For example, the topic assigner 218 may determine a topic to which each text response to a survey question corresponds. The topic assigner 218 may then generate a report that displays topic assignment results, including the number or percentage of text responses that are assigned to each topic, as well as the number or percentage of text responses that are unassigned or assigned to “unknown.” As described above, the survey manager 202 may provide the results, such as the topic assignment results, to a user. FIG. 5, described below, illustrates an example of presenting topic assignment results to a user).
Starr teaches analyzing blocks of user generated text from survey questions to index and categorize the text but does not explicitly teach reviewing other documents or text blocks on the internet in general which is taught by the following citations from Tolman:
A method comprising: generating a survey response to at least one survey question using text composed by a user for a purpose other than responding to a survey by: accessing data from a plurality of data sources to identify a user-generated text block (Paragraph Number [0198] teaches the text document collector 1118 collects and sorts text documents from respondents. The text document collector 1118 may collect text documents in a variety of ways. To illustrate, the text document collector 1118 may extract responses to a single electronic document form (e.g., a survey question) in bulk. For example, the text document collector 1118 collects multiple text documents to an electronic document form in a single resource grab. In addition, or in the alternative, the text document collector 1118 collects responses to an electronic document form in real-time or periodically as respondents provide text documents responding to the electronic document form. Paragraph Number [0206] teaches the documents database 1112 includes electronic document forms, such as those created via the forms manager 1106. Further, the documents database 1112 may also include electronic document forms imported from third-party sources. Paragraph Number [0209] teaches accessing a plurality of electronic text documents comprising a plurality of terms. The act 1202 can include obtaining the plurality of electronic text documents from a database of electronic text documents, from client devices associated with recipient users, and/or from a third-party source).
comprising the text composed for the purpose other than responding to the at least one survey question (Paragraph Number [0061] teaches the content management system obtains text documents 202. For example, the content management system receives a collection of text documents that include unstructured text data. In general, the collection of text documents corresponds to a group of unorganized text documents. For example, the text documents may include text responses to one or more open-ended survey questions posed to a group of respondents. In another instance, the collection of 
the survey response report comprising one or more selectable options configured to trigger modification to the survey response report (Paragraph Numbers [0147] teaches tags (or labels) can assist a user in performing future text document searches. For example, the content marketing system or an outside system uses tags from one or more collection of text documents to compile reports that indicate the usage, frequency, and/or density of tags among the one or more collection of text documents. As another example, the content marketing system provides a user with a report indicating statistics for a collection of text documents for one or more tags. Paragraph Number [0153] teaches in addition to adding terms by using the add-terms element 424, in some embodiments, the content management system provides additional methods for the user to add or remove related terms 422 from the selected topic cluster 418. For example, in the illustrated embodiment, the graphical user interface 412 includes a slider element 540. The slider element 540 allows a user to quickly modify the range of the selected topic cluster 418 from specific (e.g., few related terms 422) to general (e.g., many related terms 422). (See also Paragraph Numbers [0161]-[0163] [0207])).
Both Starr and Tolman are directed to semantic text analysis. Starr discloses analyzing blocks of user generated text from survey questions to index and categorize the text. Tolman improves upon Starr by disclosing reviewing other documents or text blocks 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of analyzing blocks of user generated text from survey questions to index and categorize the text as disclosed in Starr to include reviewing other documents or text blocks on the internet in general as disclosed in Tolman, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
As per claim 12, Starr teaches:
A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to: (Paragraph Number [0151] teaches one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).  In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes).

As per claim 17, Starr teaches:
A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: (Paragraph Number [0151] teaches one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).  In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes).
The remainder of the claim limitations are substantially similar to the claim limitations recited in the method of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 13, and 18, the combination of Starr and Tolman teaches each of the limitations of claims 1, 12, and 17 respectively. 
In addition, Starr teaches:
further comprising: associating the survey question with a text characteristic that corresponds to text that includes an answer to the survey question (Paragraph Number [0095] teaches generating topic suggestions occurs after the step 404 of administering the survey and collecting responses, in connection with generating topic models.  In other 
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises determining that the text block characteristic of the user­generated text block satisfies the text characteristic. (Paragraph Number [0101] teaches an example graphical user interface 500 (or "GUI 500") that displays a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) corresponding to a plurality of topics 504.  The results dashboard also displays suggested topics 506 as well as a field to add topics 508.  In addition, the results dashboard displays the number of responses 510 to which the results correspond.  The results dashboard in FIG. 5 corresponds to free-form text responses for one or more survey questions about a customer's restaurant experience.  For example, the text responses may be in answer to the question "How was your overall experience at 
As per claims 3, 14, and 19, the combination of Starr and Tolman teaches each of the limitations of claims 1, 12, and 17 respectively. 
In addition, Starr teaches:
identifying the survey question of the electronic survey comprises analyzing each of the plurality of pre-existing user-generated text blocks to determine text blocks that relate to the survey question (Paragraph Number [0054] teaches the response collector 214 may also provide results.  For example, upon the response analyzer 204 determining topic results, as described below, the response collector 214 may provide the topic results to the user that created the survey, a survey administrator, and/or a survey result reviewer.  The response collector 214 may present the topic results using charts, graphs, and/or other methods that allow a user to review the survey results of a survey question or questions.  Further, the response collector 214 may update the results as additional answers are received from respondents. Paragraph Number [0055] teaches the content management system 106 includes a response analyzer 204.  In general, the response analyzer 204 can identify topics used to organize text responses, assign text responses to one or more topics, and provide topic suggestions based on potential emergent topics.  As such, the response analyzer 204 includes a topic identifier 216, a topic assigner 218, and a suggestion manager 220).
generating the survey response for the survey question comprises generating survey responses based on contents of each pre-existing user-generated text block from the text blocks determined to relate to the survey question. (Paragraph Number [0057] 
Starr teaches analyzing blocks of user generated text from survey questions to index and categorize the text but does not explicitly teach reviewing other documents or text blocks on the internet in general which is taught by the following citations from Tolman:
wherein: accessing the data from a plurality of data sources comprises accessing a text block database comprising a plurality of pre-existing user-generated text blocks that includes the user-generated text block (Paragraph Number [0056] teaches the content management system can organize text responses into a collection of text responses received in relation to a particular electronic survey question, text responses received in relation to multiple electronic surveys within a single electronic survey, text responses received in relation to the same question in multiple surveys, and/or text responses received in relation to multiple questions in multiple surveys. Paragraph Number [0061] 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 4 and 15, the combination of Starr and Tolman teaches each of the limitations of claims 1 and 12 respectively. 
In addition, Starr teaches:
wherein generating the survey response for the survey question comprises using a machine learning model to generate the survey response based on the content of the user-generated text block. (Paragraph Number [0042] teaches the content management system 106 provides suggested topics to the administrator 102 and/or automatically organizes the text responses based on one or more of the suggested topics.  For example, the content management system 106 can identify topics based on analyzing the text responses, and in particular, the unassigned text responses. Paragraph Number [0064] teaches the topic assigner 218 can use a probabilistic language model to identify matches or near matches. 
As per claims 5 and 16, the combination of Starr and Tolman teaches each of the limitations of claims 1 and 12 respectively. 
In addition, Starr teaches:
further comprising: determining that the text block characteristic of the user-generated text block relates to a second survey question of the electronic survey (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report).
generating a second survey response for the second survey question based on the content of the user-generated text block. (Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any 
As per claim 6, the combination of Starr and Tolman teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein: analyzing the user-generated text block to determine the text block characteristic of the user-generated text block comprises analyzing a first sentence of the user-generated text block to determine a first text block characteristic and analyzing a second sentence of the user-generated text block to determine a second text block characteristic (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. 
determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey comprises determining that the first text block characteristic or the second text block characteristic relates to the survey question (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, 
As per claim 7, the combination of Starr and Tolman teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises determining that a relevance of the text block characteristic to the survey question satisfies a relevance threshold (Paragraph Number [0062] teaches when the topic assigner 218 did not have the additional topic, the topic assigner identified a topic that matched the text response at least at a minimum threshold level.  With the availability of the additional topic, however, the topic assigner 218 can determine that the additional topic matches the text response at a level that exceeds the level of match of the previously assigned topic to such an extent that the topic assigner 218 removes the previously assigned topic from the text response and assigns the additional topic to the text response. Paragraph Number [0067] teaches the topic assigner 218 assigns and/or codes a text response to one or more topics having a 
As per claim 8, the combination of Starr and Tolman teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises using a machine learning model to determine that the text block characteristic relates to the survey question (Paragraph Number [0042] teaches the content management system 106 provides suggested topics to the administrator 102 and/or automatically organizes the text responses based on one or more of the suggested topics.  For example, the content management system 106 can identify topics based on analyzing the text responses, and in particular, the unassigned text responses. Paragraph Number [0064] teaches the topic assigner 218 can use a probabilistic language model to identify matches or near matches. Paragraph Number [0067] teaches the topic assigner 218 employs a probabilistic language model without requiring supervised training by using a probabilistic language model, the topic assigner 218 determines the probability that a text response will correspond to a topic based on analyzing the text response and related text responses).
As per claim 9, the combination of Starr and Tolman teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein the text block characteristic of the user-generated text block comprises at least one of a user-generated text block length, one or more keywords, one or more word embeddings, a sentiment score, a sentiment category, or a text block category (Paragraph Number [0062] teaches when the topic assigner 218 did not have the additional topic, the topic assigner identified a topic that matched the text response at least at a minimum threshold level.  With the availability of the additional topic, however, the topic assigner 218 can determine that the additional topic matches the text response at a level that exceeds the level of match of the previously assigned topic to such an extent that the topic assigner 218 removes the previously assigned topic from the text response and assigns the additional topic to the text response. Paragraph Number [0067] teaches the topic assigner 218 assigns and/or codes a text response to one or more topics having a probabilistic language model probability over a threshold level (e.g., more likely to belong with to a topic than not). (Examiner asserts that these citations read on at least a sentiment score, sentiment category, or text block category)).
As per claim 10, the combination of Starr and Tolman teaches each of the limitations of claim 1. 
Starr teaches analyzing blocks of user generated text from survey questions to index and categorize the text but does not explicitly teach reviewing other documents or text blocks on the internet in general which is taught by the following citations from Tolman:
wherein generating the survey response report utilizing the survey response generated from the text of the user- generated text block comprises generating the survey response report utilizing the survey response generated from the text of the user-generated text block and one or more direct responses to the survey question (Paragraph Numbers [0147] In one or more embodiments, tags (or labels) can assist a user in 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 11, the combination of Starr and Tolman teaches each of the limitations of claim 1. 
Starr teaches analyzing blocks of user generated text from survey questions to index and categorize the text but does not explicitly teach reviewing other documents or text blocks on the internet in general which is taught by the following citations from Tolman:
further comprising detecting a selection of a selectable option of the one or more selectable options from the survey response report displayed in the graphical user interface; and in response to detecting the selection of the selectable option, updating the survey response report within the graphical user interface. (Paragraph Numbers [0147] In one or more embodiments, tags (or labels) can assist a user in performing future text document searches. For example, the content marketing system or an outside system uses tags from one or more collection of text documents to compile reports that indicate the usage, frequency, and/or density of tags among the one or more collection of text documents. As another example, the content marketing system provides a user with a report indicating statistics for a collection of text documents for one or more tags. Paragraph Number [0153] teaches in addition to adding terms by using the add-terms element 424, in some embodiments, the content management system provides additional methods for the user to add or remove related terms 422 from the selected topic cluster 418. For example, in the illustrated embodiment, the graphical user interface 412 includes a slider element 540. The slider element 540 allows a user to quickly modify the range of the selected topic cluster 418 from specific (e.g., few related terms 422) to general (e.g., many related terms 422). (See also Paragraph Numbers [0161]-[0163] [0207])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 20, the combination of Starr and Tolman teaches each of the limitations of claim 17. 
In addition, Starr teaches:
wherein the instructions, when executed by the at least one processor, cause the system  access the data from the plurality of data sources by accessing the data from the plurality of data sources in real time (Paragraph Number [0052] teaches the response 

Response to Arguments
Applicant’s arguments filed 12/07/2021 have been fully considered but they are not found to be persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 12/7/2021, pgs. 13-15). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 12/07/2021, pgs. 15-16). Examiner notes that new citations from the new Tolman reference has been applied to the newly presented claim limitations as indicated in the above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624